Citation Nr: 0811112	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the stomach.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's request to 
reopen his claims on the basis that new and material evidence 
had not been submitted.

In July 2006, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development as directed, continued to deny reopening of the 
claims, and returned the case to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  A July 2002 rating decision denied claims for service 
connection for PTSD and a gunshot wound to the stomach.  In 
the absence of an appeal, that decision is final.

2.  The evidence submitted since the July 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for residuals of a gunshot wound to the 
stomach and PTSD, and does not raise a reasonable possibility 
of substantiating either claim.
 
 
CONCLUSIONS OF LAW
 
1.  The July 2002 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5103A, 5108, 7105 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156(a), 3.159 (2007).
 
2.  The July 2002 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for gunshot wound to the 
stomach.  38 U.S.C.A. §§ 5103A, 5108, 7105; 
38 C.F.R. § 3.156(a), 3.159.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to a Board remand, 
VA notified the veteran in July 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, the need to submit all pertinent evidence in his 
possession, and how disability ratings and effective dates 
are assigned, should either claim be granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter also informed 
the veteran of the reason his prior claims were denied and 
what type evidence would constitute new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Board notes the veteran's representative's 
December 2006 assertion that an examination would provide 
supporting evidence of the veteran's claimed disorders.  The 
Board further notes, however, that the claims have not been 
reopened.  Thus, there is no breach of the duty to assist by 
not affording him an examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). While the veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated in an October 2007 Supplemental Statement 
of the Case.  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007); 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  Title 38, Code 
of Federal Regulations, Section 4.125(a) incorporates the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-IV as the 
governing criteria for diagnosing PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).
 
Legal Background
 
VA received the veteran's initial claims in July 2001.  The 
VA Form 21-526 noted that he was treated for combat stress in 
1943, but he could not recall any details.  He asserted that 
all in his unit but him were killed.  His discharge 
certificate notes that he was a duty soldier with Troop A, 
81st Cavalry Reconnaissance Sq., and that he served in the 
Normandy and Central Europe Rhineland Campaigns during World 
War II.  He received a theater ribbon for his service.  The 
discharge certificate does not note award of the Purple 
Heart, or any other award reflective of combat service.
 
The National Personnel Records Center informed the RO that 
the veteran's service medical and personnel records were 
"fire related."  The appellant did not respond to the RO's 
August 2001 duty to assist letter that informed him of the 
specific evidence needed to support his claim.
 
A July 2002 rating decision denied the claims.  An August 
2002 letter notified the veteran of the decision and of his 
appeal rights.  The claims file contains nothing to indicate 
that the veteran did not receive the August 2002 decision 
letter, or any record that the U.S. Postal Service returned 
it to VA as undeliverable.  Neither is there any record of 
his having perfected a timely appeal with that decision.  
While the veteran submitted a statement to VA within a year 
of that July 2002 rating decision, he did not express or 
imply disagreement with the decision within one year.  Hence, 
the July 2002 rating decision is final.  38 U.S.C.A. § 7105.
 
New and Material Evidence
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id; Justus v. Principi, 3 Vet. App. 510 (1992).
 
Analysis
 
The evidence added to the record consists of additional 
assertions of the veteran and his VA outpatient records.  His 
August 2002 statement noted that he did not have any of his 
service medical records to prove his PTSD or his stomach 
wound, and that he was treated at the VA medical facility in 
San Francisco, California, and at a Vet Center in Fresno, 
California.
 
The veteran's VA outpatient records note treatment for 
neurological residuals of a stroke, as well as for post-
operative residuals of a sinus disorder.  These records do 
not note PTSD or a gunshot wound residuals among his 
diagnoses or problem areas.  The veteran's representative 
asserted in March 2006 that records of the Vet Center in 
Fresno, California, would show a diagnosis for PTSD.  The RO 
sought any available records from the Vet Center , but a May 
2007 letter from the facility advised that no records 
associated with the veteran were located at that facility.
 
In conclusion there simply is no evidence the veteran is 
currently diagnosed with PTSD, even if there were evidence he 
served in combat.  Moreover, there is no competent evidence 
that the veteran suffers from service related gunshot wound 
residuals.  Thus, the Board is constrained to find that the 
evidence added to the record since the July 2002 decision is 
neither new nor material.  38 C.F.R. § 3.156(a).
 
 
ORDER
 
New and material evidence has not been submitted to reopen 
the claim for service connection for PTSD.  The petition to 
reopen is denied.
 
New and material evidence has not been submitted to reopen 
the claim for service connection for residuals of a gunshot 
wound to the stomach.  The petition to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


